Citation Nr: 1221943	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability.

(The issues of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), right shoulder disorder, skin disorder of the foot as a residual of herbicide exposure and defective vision are the subject of another decision.)


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

When this case previously was before the Board in July 2010, the pertinent issue was entitlement to service connection for bilateral hearing loss disability.  That issue was remanded for additional development.  Service connection for bilateral hearing loss disability was granted and a noncompensable rating was assigned by the RO in an April 2011 rating decision.  The Veteran has appealed the initial noncompensable rating.  The case since has been returned to the Board for further appellate action.  

In January 2012, the Veteran provided testimony at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of the hearing is of record.


FINDING OF FACT

Throughout the initial-rating period, the Veteran's hearing impairment has been no worse than Level I bilaterally.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an initial compensable disability rating for bilateral hearing loss disability.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in March 2007, prior to the initial adjudication of the claim. 

The record also reflects that service treatment records and pertinent post-service medical records have been obtained and that the Veteran has been afforded appropriate VA examination.  The Veteran, through his representative, urges that the VA examination is inadequate and that the Board should remand this claim for an additional examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the March 2011 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Specific to hearing loss disability ratings, the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the examiner noted that the Veteran was a self-employed mechanic who reported trouble hearing in background noise and, following examination, concluded that the Veteran's hearing loss did not impact his ability to perform activities of daily living at this time.  The Board finds that this examination report complies with controlling law and that additional examination is not warranted.

The Veteran has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Provisions for evaluating exceptional patterns of hearing impairment are as follows. 

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

Analysis 

In response to his claim for service connection, the Veteran was afforded a VA audiological evaluation in March 2011; the audiologist reviewed the claims file and noted the Veteran's history in detail.  The Veteran reported that he had trouble hearing in background noise.  He reported he was currently self-employed as a mechanic.  On examination his puretone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
25
50
40
45
35
LEFT
25
30
35
35
45
36

Speech recognition was 92 percent in the right ear and 92 percent in the left ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

As noted previously in this decision, the March 2011 examination contains an opinion that is in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007).  The examiner opined that the hearing loss did not impact the Veteran's ability to perform his activities of daily living at this time.  This opinion was made following the examiner's examination of the Veteran and her observations regarding his complaints and current occupation.  

On review of the file, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his testimony before the undersigned, his correspondence to VA and his comments to the examiners, in which he generally contends his disability should be rated higher than the current noncompensable rating. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a compensable rating. 

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestations of the disability, bilateral hearing impairment, are those specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied. 



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


